DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/9/2021 has been entered.
Response to Amendment
Amendment, filed on 2/21/2021 has been considered and entered. 
Amendment of Title has been acknowledged.
Claim 1 is amended. Claims 5-6 have been cancelled.
Currently, claims 1-3, & 7-9 are pending. 
Allowable Subject Matter
	Claims 1-3, 7-9 are allowed over the prior art of record.
Reasons for allowance

The following is an examiner’s statement of reasons for allowance: 

Regarding claim 1 , the prior art of record neither shows nor suggests an optical film comprising all the limitations set forth in claim 1, particularly comprising the limitations of the first protrusions of the diffuser sheet are adhered to an opposite side of said second prism sheet 1, and h1 and d1 have a relationship set by d1:h1 = 1:y and y≤ 0.5 and wherein a diameter of said second protrusions measured at a surface of said the other side of said diffuser sheet d2, and  h2 and d2 has a relationship wherein d2 is set by d2:h2=1:z  and z ≥0.15, along with other cited limitations.
Claims 2-3, 7-9 are allowed for the same reason as claim 1 for their dependency from claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
			        Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Karabi Guharay whose telephone number is 571-272-2452.  The examiner can normally be reached on Monday-Friday 9:00AM-5:30 PM.
Any attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi Chakraborty can be reached on 571-272-7242.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Karabi Guharay/
Primary Examiner, Art Unit 2875